Title: From John Adams to Mathew Carey, 26 May 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy May 26 1813

Though my Letter presented to you by Dr James Rush came too late to answer the purpose intended, you may retain it if you please,  or return it to Dr James Rush, as you please. The appointment of the Son to succeed his Father, has my cordial Approbation.
“The publication of the Naval History is a great Event.” I hope you will Send a number of the first Edition to Boston: and every other commercial Town. The Book ought to be in the Library of any Man who can read. If you will Send to me, by three Successive Mails; one for the Boston Athenæum another for Harvard Colledge and a third for our little Quincy Library, I will contrive to remit the Price of them to you immediately
The Second Edition, I hope will Soon follow. I am promised information from John Foster Williams, Captain of a Revenue Cutter, formerly a Commodore. Whenever I receive it, I will transmit it to you. These old crippled Captains have the Feelings of Uncle Tobey. Captain John Tucker, who carried me to France in 1778, has lately Stepped on board a Skiff, with a few Volunteers, gone out and captured a mischievous Privateer from the Ennemy.
A naval Power can be no longer a Question. If We have it not on the blue Water of the Atlantic, We must have it in the black Water of the Lakes. Must We have 20, 30. or fifty Line of Battle Ships in the Lakes? or on the Ocean?
I have a Problem for you and Mr Clark. Whether to call it mathematical, or nautical or political, or aquatick, I leave to you. It is this. If the Same Spirit prevailed now, as in 1775, considering the difference of Population, Wealth and Resources, how many Ths. Frigates Brigs, Sloops and Schooners, Pilot Boats and Launches, armed, We might now build, arm, man, equip, in the Same Space of time, with as little burthen to the People?
With hearty Wishes for your Success, honour Profit and Fame, in your important Enterprize, I am, Sir your  / obliged Servant


John Adams